      Case 1:19-cv-00695-JTN-SJB ECF No. 15 filed 01/15/20 PageID.43 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN


 CALVIN HAYWARD, Individually and                        Case No. 1:19-cv-00695
 for others similarly situated,                          Hon. Janet T. Neff

 v.

 LARKIN ENTERPRISES, INC.


                  STIPULATED ORDER OF DISMISSAL WITH PREJUDICE
                       PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)
        Defendant Larkin Enterprises, Inc. and Plaintiff Calvin Hayward, the parties in the above-styled

cause, jointly file this Agreed Stipulation of Dismissal with Prejudice to dismiss this cause of action, with

prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and in support thereof show:

        All matters of fact and things in controversy have now been fully and finally compromised and

settled by and between the parties hereto.

        This matter having come before the Court pursuant to the stipulation of the parties, through their

undersigned counsel, and the Court being otherwise fully advised in the premises:

        IT IS HEREBY ORDERED that the above-referenced case be and hereby is dismissed in its

entirety, including any and all claims that were or could have been asserted by Plaintiff against Defendant,

with prejudice, and without costs or attorneys’ fees to any party.



IT IS SO ORDERED.

Dated:__________________________                                _________________________________
                                                                JANET T. NEFF
                                                                U.S. DISTRICT JUDGE
   Case 1:19-cv-00695-JTN-SJB ECF No. 15 filed 01/15/20 PageID.44 Page 2 of 2



APPROVED AS          TO    FORM     AND
SUBSTANCE:



/s/William R. Liles                       /s/ Alexis Martin
Michael A. Josephson                      Alexis Martin (P80817)
State Bar No. 24014780                    Ogletree, Deakins, Nash, Smoak &
William R. Liles                          Stewart, PLLC
State Bar No. 24083395                    34977 Woodward Avenue, Suite 300
Andrew W. Dunlap                          Birmingham, MI 48009
State Bar No. 24078444                    (248) 723-6133
JOSEPHSON DUNLAP LAW FIRM                 alexis.martin@ogletree.com
11 Greenway Plaza, Suite 3050
Houston, Texas 77005                      AND
713-352-1100 – Telephone
713-352-3300 – Facsimile                  Melissa A. Hewey
adunlap@mybackwages.com                   Drummond Woodsum
mjosephson@mybackwages.com                84 Marginal Way, Suite 600
wliles@mybackwages.com                    Portland, ME 04101
                                          (207) 772-1941
AND                                       mhewey@dwmlaw.com

Richard J. (Rex) Burch                    Attorneys for Defendant Larkin Enterprises
State Bar No. 24001807
Fed. Id. 21615
BRUCKNER BURCH, P.L.L.C.
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
713-877-8788 – Telephone
713-877-8065 – Facsimile
rburch@brucknerburch.com

AND

Jennifer L. McManus (P65976)
Local Attorney for Plaintiff
25892 Woodward Avenue
Royal Oak, MI 48067-0910
(248) 542-6300
jmcmanus@faganlawpc.com

Attorneys In Charge For Plaintiff

                                                                                   41296051.2
